Name: 2005/823/EC: Commission Decision of 22 November 2005 amending Decision 2001/671/EC implementing Council Directive 89/106/EEC as regards the classification of the external fire performance of roofs and roof coverings (notified under document number C(2005) 4437) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  environmental policy;  technology and technical regulations;  consumption
 Date Published: 2005-11-25; 2006-12-12

 25.11.2005 EN Official Journal of the European Union L 307/53 COMMISSION DECISION of 22 November 2005 amending Decision 2001/671/EC implementing Council Directive 89/106/EEC as regards the classification of the external fire performance of roofs and roof coverings (notified under document number C(2005) 4437) (Text with EEA relevance) (2005/823/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2)(a) thereof, Whereas: (1) Commission Decision 2001/671/EC of 21 August 2001 implementing Council Directive 89/106/EEC as regards the classification of the external fire performance of roofs and roof coverings (2) established a classification system for the external fire performance of roofs and roof coverings. (2) Following a review additional classes should be introduced to accommodate the regulatory needs of Ireland and the United Kingdom. (3) Decision 2001/671/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2001/671/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 November 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 235, 4.9.2001, p. 20. ANNEX The Annex to Decision 2001/671/EC is amended as follows. 1. the section entitled PREAMBLE is amended as follows: (a) the first paragraph is replaced by ENV 1187:2002 and subsequently upgraded versions shall be applied. The upgraded version shall include, inter alia, new revisions/amendments of the ENV or the EN version of this standard; (b) in the second paragraph CR 1187:2001 is replaced by ENV 1187:2002 and in the second line, three is replaced by four; 2. the section entitled SYMBOLS is amended as follows: (a) in the first line, the word three is replaced by four; (b) all references to CR 1187:2001 shall be replaced by ENV 1187:2002; (c)  ENV 1187:2002 test 4: XROOF (t4) where t4 = burning brand + wind + supplementary radiant heat is inserted after the line for CR 1187:2001 test 3; 3. in the table the following rows are added: Test method Class Classification criteria ENV 1187:2002 test 4 BROOF (t4) All of the following conditions must be satisfied:  No penetration of roof system within 1 hour  In the preliminary test, after withdrawal of test flame, specimens burn for < 5 minutes  In the preliminary test, flame spread < 0.38 m across the region of burning CROOF (t4) All of the following conditions must be satisfied:  No penetration of roof system within 30 minutes  In the preliminary test, after withdrawal of test flame, specimens burn for < 5 minutes  In the preliminary test, flame spread < 0.38 m across the region of burning DROOF (t4) All of the following conditions must be satisfied:  Roof system is penetrated within 30 minutes but is not penetrated in the preliminary flame test  In the preliminary test, after withdrawal of test flame, specimens burn for < 5 minutes  In the preliminary test, flame spread < 0.38 m across the region of burning EROOF (t4) All of the following conditions must be satisfied:  Roof system is penetrated within 30 minutes but is not penetrated in the preliminary flame test  Flame spread is not controlled FROOF (t4) No performance determined * Attention shall be drawn to dripping from the underside of the specimen, any mechanical failure and any development of holes by adding a suffix x  to the designation to denote that one or more of these took place during the test. In addition, depending upon inclination of the product during the test, the letters EXT.F will be added to indicate flat or horizontal  and EXT.S will be added to indicate inclined .